Citation Nr: 0617398	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  01-04 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hepatitis.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had verified active duty service from December 
1965 until November 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision dated in September 1999 of the Newark, New Jersey 
Regional Office (RO) which denied a compensable rating for 
hepatitis, and TDIU.

The veteran was afforded a personal hearing in February 2003 
before the undersigned; the transcript of which is of record.  
The Board remanded the case in September 2003 for further 
development.


FINDINGS OF FACT

1.  The veteran's hepatitis is nonsymptomatic.

2.  The veteran's only service-connected disability, 
hepatitis, has been rated as 0 percent disabling, and that 
evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

3.  The evidence does not show that the veteran's service-
connected disability is of such severity as to preclude 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hepatitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7345 
(2005).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004.  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

The veteran's claim was received prior to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
therefore, the initial unfavorable adjudication of his claim 
was not error, Pelegrini, 18 Vet. App. at 120, as compliance 
with the VCAA was impossible.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  Further, the veteran's 
claim was scrutinized under VCAA standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In this case, in October 2003 and January 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for 
increased rating and TDIU, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  He was essentially told 
to submit evidence he had in his possession.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided several medical examinations, and a 
hearing to present testimony.  The Board notes that that the 
veteran has maintained that he was treated for hepatitis at 
VA facilities.  However, the veteran's VA medical records 
were obtained and no treatment for hepatitis was contained in 
these records.  The Social Security Administration (SSA) has 
stated that attempts to find the veteran's disability records 
have been unsuccessful.  The record has been developed to the 
extent possible.
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 5th element was not addressed in the notice letter.  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating and TDIU, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date for the increased rating or TDIU.  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision on these claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

II.  Increased Rating for Hepatitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for hepatitis in March 
1997.  A noncompensable evaluation was assigned under 
Diagnostic Code 7345 and has been in place since.  The 
veteran filed for an increase in April 1999.

Effective on July 2, 2001, the criteria for evaluating 
chronic liver disease and hepatitis under Diagnostic Code 
7345 underwent a substantive change. 66 Fed. Reg. 29486 (May 
31, 2001).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of amendment, VA 
must consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Id.  

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  A 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000).

The revised rating criteria for chronic liver disease without 
cirrhosis (including hepatitis B) are as follows: 
nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  Id.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

The veteran was examined in conjunction with his claim for an 
increase in May 1999.  He reported having occasional 
abdominal pain and weight fluctuation of 10 pounds.  All 
laboratory testing was normal, except that the veteran's Hep 
Bs Ab (hepatitis B surface antibody) test was reactive.  The 
diagnosis was history of hepatitis B.  

VA progress notes dated from June to December 1999 are of 
record.  The veteran complained of constipation with 
occasional fecal incontinence and lower abdominal discomfort.  
Constipation, anemia, and history of hepatitis were 
diagnosed.  A VA colonoscopy conducted in December 1999 
diagnosed internal and external hemorrhoids.  

A VA examination was conducted in July 2001.  Most of the 
laboratory tests were negative, except that hepatitis B 
surface and core antibody tests were positive.  The diagnosis 
was status post exposure to hepatitis B with recovery, no 
signs of chronic hepatitis noted at this time.  A VA general 
medical examination was conducted in December 2004.  There 
was no mention of hepatitis; knee pain and history of 
nicotine abuse were diagnosed.  

In written statements and testimony, the veteran and his 
cousin noted that the veteran suffers from severe residuals 
of his service-connected hepatitis, such as abdominal pain, 
fecal incontinence, hemorrhoids, loss of energy, anemia, 
psychiatric problems, and prostate cancer.  However, the 
veteran and his cousin are not medical professionals and are 
not competent to offer an opinion as to the etiology of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  All the examination and treatment reports of 
record only note a history of hepatitis; no residuals of the 
service-connected disability have ever been identified by 
medical personnel.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increase.  There is simply 
no evidence that the veteran's hepatitis has caused him any 
symptoms sufficient to warrant a compensable rating.  There 
is no medical evidence that his constipation, fecal 
incontinence, hemorrhoids, anemia, prostate cancer, loss of 
energy and emotional difficulties were caused his hepatitis.  
The preponderance of the evidence demonstrates that the 
veteran's hepatitis is consistently found to be asymptomatic, 
absent symptoms associated with liver damage or hepatitis 
infection.  As there is no evidence of cirrhosis of the 
liver, the criteria of Diagnostic Code 7312 are inapplicable.

There is no doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b).  The claim for a compensable 
evaluation for hepatitis, therefore, must be denied.

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board 
must determine whether there are circumstances in this case 
apart from the non-service- connected conditions and 
advancing age which would justify a total disability rating 
based on unemployability.  The Board must determine if there 
are circumstances, apart from non- service-connected 
disabilities, that place this veteran in a different position 
than other veterans with a similar combined disability 
rating.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1995).  In this case, the veteran is in 
receipt of nonservice-connected pension benefits, and it is 
clear that the veteran is unemployable due to this 
nonservice-connected disability.  

Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In statements and testimony, the veteran and his cousin 
maintain that the veteran's constipation, fecal incontinence, 
hemorrhoids, anemia, loss of energy, prostate cancer, and 
emotional difficulties were caused by his hepatitis and 
preclude employment.  However, the veteran and his cousin are 
not medical professionals and are not competent to offer an 
opinion as to the etiology of these conditions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The veteran is currently rated as 0 percent disabled for 
hepatitis.  At 0 percent, the veteran's combined disability 
rating does not meet the scheduler criteria for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  For those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities.  38 
C.F.R. § 4.16(b).  As there is no evidence of record that the 
service-connected disability results in any symptoms, the 
Board finds that the veteran's hepatitis alone is not of such 
severity as to preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background as a manager.  See 38 
C.F.R. §§ 3.340.  3.341, 4.16(b).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Entitlement to an increased compensable rating for hepatitis 
is denied. 

Entitlement to TDIU is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


